DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 9/28/2022 has been entered. Claims 1-3 remain pending in the application. Applicant’s amendments to the title and claims have overcome each and every objection and 112(b) rejection previously set forth in the non-final Office Action mailed 6/29/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2006/0115873, hereinafter Peak in view of United States Application Publication No. 2016/0097049, hereinafter Qian.
Regarding claim 1, Peak teaches an apparatus for heating test water (figure 4), comprising a test container (item 10) for receiving the test water (intended use MPEP § 2114 (II)), and a heating container (the part that surrounds item 20) for installation of the test container therein (figure 4), the heating container containing burnt lime (item 22 and paragraph [0019]) that heats the test water when being mixed with water to be tested arranged in the heating container (intended use MPEP § 2114 (II)).
Peak fails to teach a cap of the heating container comprises a top flange to which the test container is fitted such that the test container is open from the top and the test water is able to flow in when the apparatus is submerged in the water to be tested, and that a downwardly pointing cylindrical protrusion of the cap fastens to the outer perimeter of the heating container by means of lugs such that a gap is left between the protrusion of the cap and the heating container such that water to be tested may flow into the heating container through the gap when the apparatus is submerged in the water to be tested.
Qian teaches a system for the collecting of a sample with a cap (Qian, item 101) of the heating container comprises a top flange (Qian, item 108) to which the test container is fitted (Qian, paragraph [0035]) such that the test container is open from the top (Qian, figure 1C) and the test water is able to flow in when the apparatus is submerged in the water to be tested (intended use MPEP § 2114 (II)), and that a downwardly pointing cylindrical protrusion of the cap (Qian, what item 110 is attached to) fastens to the outer perimeter of the heating container by means of lugs (Qian, item 110) such that a gap is left between the protrusion of the cap and the heating container such that water to be tested may flow into the heating container through the gap when the apparatus is submerged in the water to be tested (intended use MPEP § 2114 (II) and is taught as water can flow into item 105 as well as if the cap is not screwed on all the way, water would be able to flow between as described) so that the cap and test container can be removed via threads from the main chamber (Qian, paragraphs [0034]-[0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a cap with top flange and downwardly pointing protrusion to the device of Peak because it would allow for the cap and test container can be removed via threads from the main chamber (Qian, paragraphs [0034]-[0035]).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peak and Qian as applied to claim 1 above, and further in view of United States Application Publication No. 2005/0106750, hereinafter Tung.
Regarding claim 2, Peak and Qian teach all limitations of claim 2; however, they fail to teach the outer perimeter of the heating container is provided with a surrounding flange to which the lugs attach when the cap is pressed onto the heating container.
Tung teaches a sample collection cup which has flange (Tung, item 160), below the threads, surrounding the main chamber (Tung, figure 1) with lugs on the cap (Tung, item 170 and paragraph [0036]) which interact with the flange to stop the turning of the cap (Tung, paragraph [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a surrounding flange which lugs attaching to the flange because it would stop the turning of the cap (Tung, paragraph [0036]).
Regarding claim 3, modified Peak teaches wherein, in the upper part of the heating container, threads are arranged above the flange (see supra).
	
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments that the engagement of female threads with the male threads of Qian cannot leave a “gap” as is claimed by the applicant is not found persuasive. The claim does not state the size of the gap when the male and female threads of Qian are initially connected with each other, there would be some amount of a gap which is formed between the threads, this gap which is formed would read on the claimed gap.
Regarding applicant’s argument that to allow water to flow into the receptacle through a “gap” between the cap and the receptacle would render Qian unsuitable for its intended purpose is not found persuasive. Firstly, Peak is being modified with Qian and the modification of using the top of Qian in the device of Peak would not render the device of Peak unsuitable for its intended purpose. Additionally, the claim does not specify that the gap is always present in the device and therefore, as long as there is a point in which a gap would be formed in the prior art which would be capable of allowing water to flow into the heating compartment, then the prior art would read on the instant claims. In this case, right after the cap is partially screwed onto the device, water would be capable of flowing through the gap which is formed. Then the cap could be screwed on the rest of the way and would then still be able to operate as is described in Qian. Additionally, the examiner notes that the claim states “such that water to be tested may flow into the heating compartment through the gap.” With the claim stating that the water may flow into the compartment recites the intended use of the gap and the gap would only need to be capable of allowing this and it would be as described above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796